UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period :	July 1, 2015 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Growth Fund Annual report 6 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in 2016. It is heartening that markets have recovered from various international and domestic challenges. We know volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the coming months. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Interview with your fund’s portfolio manager How was the market environment during the 12 - month reporting period ended June30, 2016? U.S. small-cap growth stocks, along with the rest of the stock market, experienced great volatility during the reporting period due to concerns about the pace of U.S. economic growth, central bank policy, and geopolitical uncertainties. Some of the stock market’s most historic selloffs and rallies came on the heels of China’s August2015 surprise currency devaluation, the deep slide in oil prices in early 2016, and the unexpected June2016 vote by the United Kingdom to leave the European Union. Meanwhile, the data-dependent U.S. Federal Reserve weighed the effects of these and other developments on the health of the U.S. economy and on its interest-rate policy. With solid improvement in employment and growth, the Fed took the first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate to a range between 0.25% and 0.50% in December2015. For the duration of the reporting period, however, the Fed held Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Small Cap Growth Fund interest rates steady, stating on numerous occasions that global developments posed ongoing concerns and that the central bank should be cautious about raising interest rates. Against this backdrop, small-cap stocks, which tend to experience relatively wider price swings than do large-cap stocks, under-performed their larger-company peers. Also, with the stock market testing new highs during the reporting period, value stocks held up better than growth stocks — suggesting that investors favored stocks that appeared to be undervalued versus those that offered earnings growth potential. How did the fund perform for the reporting period? With macroeconomic and political events generating wide swings in investor sentiment between higher- and lower-risk assets, often with little regard for the underlying strength of company fundamentals, the reporting period was a challenging environment for my bottom-up stock-picking approach. As such, the fund underperformed its benchmark, the Russell 2000 Growth Index. The fund also trailed the average return for its Lipper peer group, Small-Cap Growth Funds. Negative stock selection results weighed on relative performance, as did sector allocation decisions, which were a residual of our security selection process. Performance results in the information technology, financials, and consumer discretionary sectors detracted most from returns. Stock selection was most disappointing in the information technology sector, given my focus on growth at a reasonable price. With investors bidding up prices of these stocks beyond the level that I was willing to pay, the fund did not own some of the stronger-performing stocks that were held by the benchmark. On the other hand, investments in the materials and telecommunication services sectors contributed to returns. What stocks detracted most from the fund’s performance during the reporting period? The top three detractors were in the health-care sector, which faced increased scrutiny and negative publicity with the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Growth Fund 5 presidential candidates debating prescription drug affordability. The stock of AMAG Pharmaceuticals, a specialty biopharmaceutical company focused on treatments for cancer and women’s health care, declined sharply from its high in July2015 through the end of the calendar year.One of the company’s main products, Makena, which is designed to prevent preterm birth, will be facing generic competition in February2018 when the drug will lose its exclusivity rights —likely affecting future earnings growth. We trimmed the fund’s position in AMAG during the period for this reason, as well as due to the delay of the potential approval and launch of Makena auto-injector, which has made the lifecycle management of Makena questionable. The fund’s investments in Lannett, a generic pharmaceutical company that commercializes and develops products for the treatment of thyroid and cardiovascular disorders and for pain management, has benefited from strong revenue and earnings growth over the past few years. In September2015, the company significantly expanded its product line by acquiring Kremers Urban Pharmaceuticals. However, drug pricing issues, more intense competition, and investors’ doubts about the Kremer acquisition synergies contributed to weakness in the stock price through early 2016. We continue to hold Lannett based on our belief that the stock was oversold. Finally, Canada-based Cardiome Pharma, which specializes in the commercialization of hospital cardiac and other acute-care products in non-U.S. markets, also sold off with many other biotechnology and pharmaceutical stocks during the reporting Allocations are shown as a percentage of the fund’s net assets as of 6/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Small Cap Growth Fund period. However, the NASDAQ-traded stock was especially vulnerable, in our view, due to its small size, thin trading volume, and relative obscurity to U.S. investors. What holdings contributed positively to performance during the reporting period? The fund’s top-performing holding was the oncology-focused biopharmaceutical company TESARO. The company has one commercially viable product, Rolapitant, an NK-1 receptor antagonist indicated for the treatment of chemotherapy-induced nausea/vomiting. At period-end, TESARO’s pipeline consisted of what we believe were several promising oncology-related product candidates — including the phaseIII agent Niraparib for breast and ovarian cancers, and a number of earlier-stage immuno-oncology assets. Just before the close of the reporting period, TESARO released a strong phase III result of Niraparib for the treatment of ovarian cancer post-second-line, platinum-based chemo-therapy.In our view, the trial delivered strong results in essentially all platinum-sensitive patients and showed that Niraparib was well tolerated.As a result of the highly compelling trial results, TESARO’s stock price climbed sharply. The fund’s investment in inContact, the leading provider of cloud contact-center software, also rallied strongly. The company has built a market-leading, feature-rich product set to sell to data centers. InContact’s revenues have grown rapidly, in large part This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Growth Fund 7 due to taking market share from on-premise competitors. In May 2016, inContact agreed to be acquired by NICE, a provider of workforce optimization solutions, at a significant premium under the terms of the deal. The position was sold from the fund after the acquisition announcement to lock in profits. In the final months of the reporting period, we saw an acceleration of mergers and acquisitions in software as a service [SaaS] space, with the inContact/NICE deal being one of them. We continue to like SaaS companies and hold other SaaS stocks. The fund’s investment in U.S. Concrete, a producer of ready-mixed concrete for commercial, industrial, and residential markets, also delivered strong results. We believe the macroeconomic backdrop for construction remained favorable at period-end, and industry dynamics for cement and concrete appear to be positive with many market participants raising prices. The company is a market leader in many of the higher-growth geographic areas in which it operates, including Texas, California, Washington D.C., New York, and New Jersey. We believe U.S. Concrete is poised to continue increasing sales and generating healthy free-cash flows, which can help bolster growth through acquisitions, in our opinion. Where do you see your best investment opportunities in the coming months? We are in unusual times, with low global growth requiring central banks to keep interest rates low to stimulate economic activity. At its June 2016 meeting, the Fed once again refrained from raising interest rates, citing jobs growth and international developments. While low interest rates are technically supportive of stocks, some defensive sectors like utilities and consumer staples are in demand simply for their This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Small Cap Growth Fund dividend yield and cash-flow stability — often without regard for valuations. When it comes to selecting stocks for the fund, I prefer to work from a bottom-up investment process, focusing on solidly growing, quality companies that are reasonably priced relative to my expectations for their potential growth. Thank you, Pam, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton; M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute; and a B.S. from Beijing Jiaotong University. She has been in the investment industry since she joined Putnam in 2000. IN THE NEWS Prompted by ongoing slow growth in advanced economies and persistently low commodity prices, the World Bank has trimmed its world economic growth forecast for 2016. In its semiannual Global Economic Prospects report, the Washington-based development bank reduced its 2016 global growth prediction to 2.4% — half a percentage point below its January forecast. In addition to sluggish growth in advanced economies and low commodity prices, the World Bank cited anemic global trade and weak global capital flows as reasons for the downgrade. For the eurozone, the World Bank expects growth to hold steady in 2016 at 1.6%, unchanged from the 2015 growth rate. For Japan, the World Bank pared growth to 0.5% from 0.6%. Commodity-exporting emerging-market and developing-market countries account for half of the World Bank’s downward revision. These countries, including Brazil and Venezuela, have struggled to adapt to lower prices for oil and other key commodities. Growth in these economies is projected to advance at just 0.4% this year, down from the 1.2% projected in January. Going forward, global growth is expected to pick up modestly, reaching 2.9% in 2017 and 3.1% in 2018, according to the World Bank. Small Cap Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (6/29/15) (11/3/03) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 9.69% 9.34% 9.33% 9.33% 8.87% 8.87% 9.15% 8.94% 9.41% 9.88% 9.87% 10 years 49.12 40.55 40.87 40.87 38.33 38.33 41.90 36.94 45.46 53.11 52.90 Annual average 4.08 3.46 3.49 3.49 3.30 3.30 3.56 3.19 3.82 4.35 4.34 5 years 37.84 29.91 33.15 31.15 32.74 32.74 34.39 29.69 36.08 39.69 39.50 Annual average 6.63 5.37 5.89 5.57 5.83 5.83 6.09 5.34 6.36 6.91 6.88 3 years 19.20 12.35 16.50 13.50 16.52 16.52 17.40 13.29 18.26 20.23 20.06 Annual average 6.03 3.96 5.22 4.31 5.23 5.23 5.49 4.25 5.75 6.33 6.28 1 year –15.34 –20.21 –15.98 –20.18 –15.97 –16.81 –15.76 –18.71 –15.55 –14.99 –15.14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Small Cap Growth Fund Comparative index returns For periods ended 6/30/16 Lipper Small-Cap Growth Russell 2000 Growth Index Funds category average* Annual average (life of fund) 5.50% 6.98% 10 years 99.39 90.01 Annual average 7.14 6.50 5 years 50.46 42.00 Annual average 8.51 7.14 3 years 25.05 20.44 Annual average 7.74 6.31 1 year –10.75 –10.48 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/16, there were 546, 485, 433, 305, and 111 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,087 and $13,833, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,694. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $14,546, $15,311 and $15,290, respectively. Small Cap Growth Fund 11 Fund price and distribution information For the 12-month period ended 6/30/16 Class A Class B Class C Class M Class R Class R6 Class Y Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 6/30/15 $32.34 $34.31 $29.16 $29.05 $30.20 $31.30 $31.44 $33.28 $33.29 6/30/16 27.38 29.05 24.50 24.41 25.44 26.36 26.55 28.29 28.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 6/30/15 1.25%* 2.00%* 2.00%* 1.75%* 1.50%* 0.81%† 1.00%* Annualized expense ratio for the six-month period ended 6/30/16‡§ 1.23% 1.98% 1.98% 1.73% 1.48% 0.81% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. † Other expenses are based on expenses of class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. ‡ Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. § Includes a decrease of 0.04% from annualizing the performance fee adjustment for the six months ended 6/30/16. 12 Small Cap Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 1/1/16 to 6/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.95 $9.56 $9.56 $8.36 $7.16 $3.92 $4.74 Ending value (after expenses) $946.10 $942.70 $942.50 $943.60 $944.50 $947.70 $947.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 6/30/16, use the following calculation method. To find the value of your investment on 1/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $6.17 $9.92 $9.92 $8.67 $7.42 $4.07 $4.92 Ending value (after expenses) $1,018.75 $1,015.02 $1,015.02 $1,016.26 $1,017.50 $1,020.84 $1,019.99 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Small Cap Growth Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 30, 2016, Putnam employees had approximately $481,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Small Cap Growth Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Small Cap Growth Fund17 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have 18 Small Cap Growth Fund implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least October 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of Small Cap Growth Fund 19 those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value 20 Small Cap Growth Fund was in the following quartiles of its Lipper peer group (Lipper Small-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 558, 489 and 437 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Small Cap Growth Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Small Cap Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of PutnamSmall Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Small Cap Growth Fund (the “fund”) at June 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2016 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts August 12, 2016 Small Cap Growth Fund23 The fund’s portfolio 6/30/16 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (0.4%) Cubic Corp. 9,921 $398,427 Kratos Defense & Security Solutions, Inc. † S 51,441 210,908 Auto components (1.6%) American Axle & Manufacturing Holdings, Inc. † 27,278 394,985 Cooper Tire & Rubber Co. 16,505 492,179 Cooper-Standard Holding, Inc. † 7,907 624,574 Visteon Corp. 10,191 670,670 Banks (1.8%) Customers Bancorp, Inc. † 22,336 561,304 FCB Financial Holdings, Inc. Class A † 18,384 625,056 First BanCorp. (Puerto Rico) † 160,701 637,983 Western Alliance Bancorp † 20,752 677,553 Biotechnology (7.6%) ACADIA Pharmaceuticals, Inc. † S 10,965 355,924 AMAG Pharmaceuticals, Inc. † S 18,980 454,002 Applied Genetic Technologies Corp. † 22,534 318,405 Ardelyx, Inc. † S 23,127 201,899 ARIAD Pharmaceuticals, Inc. † 46,155 341,085 Biospecifics Technologies Corp. † 10,453 417,493 Dynavax Technologies Corp. † S 32,477 473,515 Eagle Pharmaceuticals, Inc. † S 3,559 138,054 Emergent BioSolutions, Inc. † 15,023 422,447 FivePrime Therapeutics, Inc. † 10,527 435,291 Halozyme Therapeutics, Inc. † S 24,313 209,821 Immune Design Corp. † S 15,331 125,101 Inotek Pharmaceuticals Corp. † S 23,092 171,804 Insys Therapeutics, Inc. † S 13,734 177,718 Ligand Pharmaceuticals, Inc. † S 4,349 518,705 Merrimack Pharmaceuticals, Inc. † S 55,939 301,511 MiMedx Group, Inc. † S 65,114 519,610 Myriad Genetics, Inc. † 9,587 293,362 Neurocrine Biosciences, Inc. † 7,486 340,239 Novavax, Inc. † S 27,278 198,311 Ophthotech Corp. † 12,354 630,425 Portola Pharmaceuticals, Inc. † 7,018 165,625 Prothena Corp. PLC (Ireland) † S 18,334 640,957 Repligen Corp. † 15,986 437,377 Rigel Pharmaceuticals, Inc. † 48,600 108,378 Sage Therapeutics, Inc. † 5,634 169,752 TESARO, Inc. † S 19,472 1,636,622 Tokai Pharmaceuticals, Inc. † S 7,017 38,664 Ultragenyx Pharmaceutical, Inc. † 5,200 254,332 uniQure NV (Netherlands) † 14,924 109,990 24 Small Cap Growth Fund COMMON STOCKS (97.1%)* cont. Shares Value Building products (2.4%) CaesarStone Sdot-Yam, Ltd. (Israel) † S 14,924 $518,758 Continental Building Products, Inc. † 32,121 714,050 Patrick Industries, Inc. † 16,901 1,018,961 PGT, Inc. † 68,195 702,409 Trex Co., Inc. † 7,116 319,651 Capital markets (0.6%) E*Trade Financial Corp. † 20,500 481,545 Lazard, Ltd. Class A 12,848 382,613 Chemicals (2.2%) American Vanguard Corp. † 36,271 548,055 Innophos Holdings, Inc. 8,462 357,181 Koppers Holdings, Inc. † 30,800 946,484 Minerals Technologies, Inc. 7,412 421,002 Trinseo SA † 18,977 814,683 Commercial services and supplies (1.2%) Deluxe Corp. 8,700 577,419 MSA Safety, Inc. 9,628 505,759 Tetra Tech, Inc. 19,571 601,710 Communications equipment (2.9%) Applied Optoelectronics, Inc. † S 39,700 442,655 CalAmp Corp. † 28,315 419,345 Ciena Corp. † 18,681 350,269 Infinera Corp. † 54,136 610,654 InterDigital, Inc./PA 8,797 489,817 Ixia † 31,034 304,754 Netscout Systems, Inc. † 5,257 116,968 Plantronics, Inc. 11,861 521,884 ShoreTel, Inc. † 59,201 396,055 Ubiquiti Networks, Inc. † S 10,576 408,868 Construction and engineering (3.0%) Argan, Inc. 17,692 738,110 Chicago Bridge & Iron Co. NV 6,326 219,069 Dycom Industries, Inc. † 17,300 1,552,848 MasTec, Inc. † 43,290 966,233 Quanta Services, Inc. † 29,900 691,288 Construction materials (1.1%) Summit Materials, Inc. Class A † 19,009 388,924 U.S. Concrete, Inc. † 18,384 1,119,769 Consumer finance (0.1%) Encore Capital Group, Inc. † S 8,179 192,452 Diversified telecommunication services (1.6%) Cogent Communications Holdings, Inc. 22,237 890,814 IDT Corp. Class B 23,818 337,977 Inteliquent, Inc. 50,945 1,013,296 Small Cap Growth Fund 25 COMMON STOCKS (97.1%)* cont. Shares Value Electrical equipment (1.5%) AZZ, Inc. 11,155 $669,077 EnerSys 14,594 867,905 Sensata Technologies Holding NV † 17,600 614,064 Electronic equipment, instruments, and components (2.1%) Arrow Electronics, Inc. † 8,500 526,150 Littelfuse, Inc. 5,338 630,898 MTS Systems Corp. 6,218 272,597 Plexus Corp. † 14,034 606,269 SYNNEX Corp. 6,425 609,219 VeriFone Systems, Inc. † 17,099 317,015 Food products (1.5%) Hain Celestial Group, Inc. (The) † 14,300 711,425 John B. Sanfilippo & Son, Inc. 8,220 350,419 Omega Protein Corp. † 21,300 425,787 Sanderson Farms, Inc. S 6,820 590,885 Health-care equipment and supplies (5.7%) Conmed Corp. 9,728 464,317 DexCom, Inc. † 13,222 1,048,901 Entellus Medical, Inc. † S 13,540 247,376 GenMark Diagnostics, Inc. † 59,829 520,512 Globus Medical, Inc. Class A † S 23,921 570,037 Halyard Health, Inc. † 13,200 429,264 ICU Medical, Inc. † 10,966 1,236,417 Integer Holdings Corp. † 18,114 560,266 Integra LifeSciences Holdings Corp. † 7,300 582,394 OraSure Technologies, Inc. † 38,678 228,587 Rockwell Medical, Inc. † S 36,074 273,080 Spectranetics Corp. (The) † 23,917 447,487 STERIS PLC (United Kingdom) 9,628 661,925 Zeltiq Aesthetics, Inc. † S 25,005 683,387 Health-care providers and services (5.3%) AmSurg Corp. † 5,380 417,165 Centene Corp. † 12,780 912,109 Chemed Corp. 10,235 1,395,133 HealthEquity, Inc. † S 22,200 674,547 HealthSouth Corp. 17,504 679,505 Landauer, Inc. 12,650 520,674 Molina Healthcare, Inc. † 3,559 177,594 PharMerica Corp. † 26,047 642,319 RadNet, Inc. † 69,478 371,013 Select Medical Holdings Corp. † S 40,819 443,703 Surgical Care Affiliates, Inc. † 16,802 800,951 Team Health Holdings, Inc. † 7,412 301,446 26 Small Cap Growth Fund COMMON STOCKS (97.1%)* cont. Shares Value Health-care technology (1.0%) Imprivata, Inc. † 44,179 $618,506 Veeva Systems, Inc. Class A † S 20,952 714,882 Hotels, restaurants, and leisure (3.1%) Boyd Gaming Corp. † 25,300 465,520 Brinker International, Inc. 11,367 517,540 Buffalo Wild Wings, Inc. † 3,700 514,115 Cedar Fair LP 8,993 519,975 Cheesecake Factory, Inc. (The) 12,453 599,487 Diamond Resorts International, Inc. † S 27,728 830,731 Marcus Corp. (The) 14,905 314,496 Penn National Gaming, Inc. † 35,900 500,805 Household durables (1.2%) Ethan Allen Interiors, Inc. 18,371 606,978 LGI Homes, Inc. † S 31,700 1,012,498 Insurance (1.9%) Amtrust Financial Services, Inc. 25,499 624,726 Employers Holdings, Inc. 29,453 854,726 Federated National Holding Co. 26,685 508,082 United Insurance Holdings Corp. 41,510 679,934 Internet and catalog retail (0.4%) FTD Cos., Inc. † 21,300 531,648 Internet software and services (2.4%) Apigee Corp. † 43,784 535,040 comScore, Inc. † 8,800 210,144 Cornerstone OnDemand, Inc. † 14,100 536,646 j2 Global, Inc. 13,100 827,527 Stamps.com, Inc. † 6,100 533,262 Web.com Group, Inc. † 35,306 641,863 IT Services (1.3%) Cardtronics, Inc. † 12,158 484,010 CSG Systems International, Inc. 15,913 641,453 Travelport Worldwide, Ltd. 49,300 635,477 Leisure products (0.2%) MCBC Holdings, Inc. 20,888 230,812 Life sciences tools and services (2.2%) Albany Molecular Research, Inc. † S 38,800 521,472 Cambrex Corp. † 14,034 725,979 Charles River Laboratories International, Inc. † 8,599 708,902 INC Research Holdings, Inc. Class A † 12,453 474,833 VWR Corp. † 19,900 575,110 Machinery (2.5%) Altra Industrial Motion Corp. 14,352 387,217 Kadant, Inc. 11,148 574,233 Small Cap Growth Fund 27 COMMON STOCKS (97.1%)* cont. Shares Value Machinery cont. Standex International Corp. 11,857 $979,744 Wabash National Corp. † 51,492 653,948 Woodward, Inc. 15,518 894,458 Marine (0.2%) Matson, Inc. 10,134 327,227 Media (2.3%) IMAX Corp. (Canada) † 17,100 504,108 Lions Gate Entertainment Corp. 30,184 610,622 National CineMedia, Inc. 30,737 475,809 Nexstar Broadcasting Group, Inc. Class A S 11,630 553,355 Regal Entertainment Group Class A S 32,319 712,311 Sinclair Broadcast Group, Inc. Class A 12,848 383,641 Multiline retail (0.3%) Big Lots, Inc. 8,500 425,935 Oil, gas, and consumable fuels (0.8%) Callon Petroleum Co. † 41,470 465,708 Diamondback Energy, Inc. † 4,776 435,619 Gulfport Energy Corp. † 7,620 238,201 Paper and forest products (0.2%) KapStone Paper and Packaging Corp. 19,669 255,894 Personal products (0.3%) Nutraceutical International Corp. † 16,308 377,530 Pharmaceuticals (6.8%) Akorn, Inc. † 13,639 388,507 ANI Pharmaceuticals, Inc. † S 7,300 407,486 Aralez Pharmaceuticals, Inc. (Canada) † 69,182 228,301 Cardiome Pharma Corp. (Canada) † 154,525 792,713 Depomed, Inc. † 14,727 288,944 Endo International PLC † 35,100 547,209 Horizon Pharma PLC † S 40,200 662,094 Impax Laboratories, Inc. † 23,324 672,198 Jazz Pharmaceuticals PLC † 15,682 2,216,026 Lannett Co., Inc. † S 21,842 519,621 Medicines Co. (The) † 11,500 386,745 Pacira Pharmaceuticals, Inc. † S 11,762 396,732 Prestige Brands Holdings, Inc. † 14,667 812,552 Sucampo Pharmaceuticals, Inc. Class A † 39,533 433,677 Supernus Pharmaceuticals, Inc. † 32,531 662,656 Professional services (1.5%) ICF International, Inc. † 20,600 842,540 On Assignment, Inc. † 18,461 682,134 WageWorks, Inc. † 9,389 561,556 28 Small Cap Growth Fund COMMON STOCKS (97.1%)* cont. Shares Value Real estate investment trusts (REITs) (2.4%) Chesapeake Lodging Trust 18,000 $418,500 Communications Sales & Leasing, Inc. 36,766 1,062,537 Geo Group, Inc. (The) 12,918 441,537 National Health Investors, Inc. 11,779 884,485 STAG Industrial, Inc. 25,000 595,250 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 19,274 775,971 Road and rail (0.4%) Saia, Inc. † 23,900 600,846 Semiconductors and semiconductor equipment (9.0%) Advanced Energy Industries, Inc. † 29,848 1,133,030 Ambarella, Inc. † S 8,797 446,976 Cavium, Inc. † 10,822 417,729 CEVA, Inc. † 37,392 1,015,941 Cirrus Logic, Inc. † 14,331 555,899 Cypress Semiconductor Corp. 71,654 755,950 DSP Group, Inc. † 47,638 505,439 Integrated Device Technology, Inc. † 30,928 622,581 Intersil Corp. Class A 23,621 319,828 Lattice Semiconductor Corp. † 103,279 552,543 Mellanox Technologies, Ltd. (Israel) † 19,760 947,690 Microsemi Corp. † 16,012 523,272 MKS Instruments, Inc. 11,861 510,735 Monolithic Power Systems, Inc. 9,488 648,220 ON Semiconductor Corp. † 60,782 536,097 Power Integrations, Inc. 10,477 524,583 Semtech Corp. † 8,412 200,710 Silicon Laboratories, Inc. † 5,634 274,601 Skyworks Solutions, Inc. 9,191 581,606 Synaptics, Inc. † 4,845 260,419 Tessera Technologies, Inc. 16,802 514,813 Tower Semiconductor, Ltd. (Israel) † S 56,900 706,698 Software (7.4%) A10 Networks, Inc. † 52,578 340,180 Aspen Technology, Inc. † 14,535 584,888 AVG Technologies NV (Netherlands) † 18,474 350,821 Blackbaud, Inc. 12,551 852,213 Fleetmatics Group PLC (Ireland) † 12,400 537,292 Gigamon, Inc. † 8,896 332,621 Mentor Graphics Corp. 31,298 665,395 MobileIron, Inc. † 119,336 363,975 Paycom Software, Inc. † 10,100 436,421 Paylocity Holding Corp. † 9,092 392,774 Proofpoint, Inc. † S 15,221 960,293 PROS Holdings, Inc. † 40,400 704,172 QAD, Inc. Class A 28,069 540,890 Small Cap Growth Fund29 COMMON STOCKS (97.1%)* cont. Shares Value Software cont. Synchronoss Technologies, Inc. † 9,686 $308,596 Tyler Technologies, Inc. † 8,735 1,456,212 Ultimate Software Group, Inc. † 2,800 588,812 Verint Systems, Inc. † 13,886 460,043 Zendesk, Inc. † 15,500 408,890 Specialty retail (1.6%) Caleres, Inc. 20,960 507,442 Children’s Place, Inc. (The) 9,700 777,746 DSW, Inc. Class A 14,034 297,240 Express, Inc. † 29,848 433,094 Restoration Hardware Holdings, Inc. † S 8,300 238,044 Technology hardware, storage, and peripherals (0.7%) Cray, Inc. † 4,262 127,519 NCR Corp. † 28,400 788,668 Textiles, apparel, and luxury goods (1.0%) G-III Apparel Group, Ltd. † 7,524 343,997 Oxford Industries, Inc. 5,314 300,879 Steven Madden, Ltd. † 12,344 421,918 Wolverine World Wide, Inc. 16,901 343,428 Thrifts and mortgage finance (1.6%) BofI Holding, Inc. † S 27,167 481,128 Essent Group, Ltd. † 26,389 575,544 LendingTree, Inc. † S 8,200 724,306 PennyMac Financial Services, Inc. Class A † 35,048 437,750 Tobacco (0.3%) Vector Group, Ltd. S 18,778 421,003 Trading companies and distributors (0.9%) Beacon Roofing Supply, Inc. † 14,924 678,594 H&E Equipment Services, Inc. 28,000 532,840 Total common stocks (cost $127,143,757) SHORT-TERM INVESTMENTS (15.8%)* Shares Value Putnam Cash Collateral Pool, LLC 0.64% d 18,919,737 $18,919,737 Putnam Short Term Investment Fund 0.47% L 2,996,245 2,996,245 Total short-term investments (cost $21,915,982) TOTAL INVESTMENTS Total investments (cost $149,059,739) 30 Small Cap Growth Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2015 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $139,031,199. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $16,156,582 $—­ $—­ Consumer staples 2,877,049 —­ —­ Energy 1,139,528 —­ —­ Financials 12,622,982 —­ —­ Health care 39,651,673 —­ —­ Industrials 19,601,983 —­ —­ Information technology 35,824,874 —­ —­ Materials 4,851,992 —­ —­ Telecommunication services 2,242,087 —­ —­ Total common stocks —­ —­ Short-term investments 2,996,245 18,919,737 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 31 Statement of assets and liabilities 6/30/16 ASSETS Investment in securities, at value, including $18,688,880 of securities on loan (Note 1): Unaffiliated issuers (identified cost $127,143,757) $134,968,750 Affiliated issuers (identified cost $21,915,982) (Notes 1 and 5) 21,915,982 Dividends, interest and other receivables 111,432 Receivable for shares of the fund sold 80,328 Receivable for investments sold 2,834,985 Prepaid assets 37,030 Total assets LIABILITIES Payable to custodian 3,340 Payable for investments purchased 1,528,696 Payable for shares of the fund repurchased 107,281 Payable for compensation of Manager (Note 2) 65,366 Payable for custodian fees (Note 2) 4,187 Payable for investor servicing fees (Note 2) 42,415 Payable for Trustee compensation and expenses (Note 2) 69,435 Payable for administrative services (Note 2) 538 Payable for distribution fees (Note 2) 84,674 Collateral on securities loaned, at value (Note 1) 18,919,737 Other accrued expenses 91,639 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $163,564,647 Undistributed net investment income (Note 1) 49,242 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (32,407,683) Net unrealized appreciation of investments 7,824,993 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Small Cap Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($104,743,422 divided by 3,826,100 shares) $27.38 Offering price per class A share (100/94.25 of $27.38)* $29.05 Net asset value and offering price per class B share ($2,011,654 divided by 82,118 shares)** $24.50 Net asset value and offering price per class C share ($8,520,490 divided by 349,097 shares)** $24.41 Net asset value and redemption price per class M share ($1,168,880 divided by 45,953 shares) $25.44 Offering price per class M share (100/96.50 of $25.44)* $26.36 Net asset value, offering price and redemption price per class R share ($7,445,944 divided by 280,418 shares) $26.55 Net asset value, offering price and redemption price per class R6 share ($6,781,430 divided by 239,695 shares) $28.29 Net asset value, offering price and redemption price per class Y share ($8,359,379 divided by 295,889 shares) $28.25 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 33 Statement of operations Year ended 6/30/16 INVESTMENT INCOME Dividends (net of foreign tax of $1,802) $1,806,224 Interest (including interest income of $4,481 from investments in affiliated issuers) (Note 5) 4,512 Securities lending (Note 1) 385,032 Total investment income EXPENSES Compensation of Manager (Note 2) 888,047 Investor servicing fees (Note 2) 302,324 Custodian fees (Note 2) 14,369 Trustee compensation and expenses (Note 2) 11,683 Distribution fees (Note 2) 444,409 Administrative services (Note 2) 4,265 Blue sky expense 95,968 Other 121,609 Fees waived and reimbursed by Manager (Note 2) (1,865) Total expenses Expense reduction (Note 2) (13,204) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (835,560) Net realized gain on foreign currency transactions (Note 1) 15 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (58) Net unrealized depreciation of investments during the year (26,624,537) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Small Cap Growth Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 6/30/16 Year ended 6/30/15 Operations: Net investment income (loss) $328,163 $(548,760) Net realized gain (loss) on investments and foreign currency transactions (835,545) 22,386,276 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (26,624,595) (5,645,545) Net increase (decrease) in net assets resulting from operations Decrease from capital share transactions (Note 4) (5,479,028) (3,997,827) Total increase (decrease) in net assets NET ASSETS Beginning of year 171,642,204 159,448,060 End of year (including undistributed net investment income of $49,242 and accumulated net investment loss of $193,279, respectively) The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A­ June 30, 2016­ $32.34­ .07­ d (5.03) —­ —­ —­ —­ $27.38­ $104,743­ 1.22­ g .26­ d,g 66­ June 30, 2015­ 29.13­ (.09) 3.30­ 3.21­ —­ —­ —­ —­ 32.34­ 11.02­ 130,125­ 1.21­ (.31) 91­ June 30, 2014­ 22.97­ (.15) 6.31­ 6.16­ —­ —­ —­ —­ 29.13­ 26.82­ 124,234­ 1.24­ (.55) 57­ June 30, 2013­ 18.37­ .10­ 4.58­ 4.68­ (.08) —­ e —­ 22.97­ 25.58­ 101,158­ 1.25­ .50­ 98­ June 30, 2012­ 19.95­ (.10) (1.48) —­ —­ —­ e —­ e,f 18.37­ 90,494­ 1.31­ (.57) 141­ Class B­ June 30, 2016­ $29.16­ (.11) d (4.55) —­ —­ —­ —­ $24.50­ $2,012­ 1.97 ­ g (.45) d,g 66­ June 30, 2015­ 26.46­ (.29) 2.99­ 2.70­ —­ —­ —­ —­ 29.16­ 10.20­ 1,911­ 1.96­ (1.06) 91­ June 30, 2014­ 21.03­ (.33) 5.76­ 5.43­ —­ —­ —­ —­ 26.46­ 25.82­ 1,580­ 1.99­ (1.29) 57­ June 30, 2013­ 16.86­ (.06) 4.23­ 4.17­ —­ —­ — ­ e —­ 21.03­ 24.73­ 679­ 2.00­ (.30) 98­ June 30, 2012­ 18.40­ (.16) (1.38) —­ —­ — ­ e —­ e,f 16.86­ 195­ 1.70­ h (.97) h 141­ Class C­ June 30, 2016­ $29.05­ (.13) d (4.51) —­ —­ —­ —­ $24.41­ $8,520­ 1.97­ g (.52) d,g 66­ June 30, 2015­ 26.36­ (.28) 2.97­ 2.69­ —­ —­ —­ —­ 29.05­ 10.20­ 10,291­ 1.96­ (1.06) 91­ June 30, 2014­ 20.95­ (.33) 5.74­ 5.41­ —­ —­ —­ —­ 26.36­ 25.82­ 8,093­ 1.99­ (1.30) 57­ June 30, 2013­ 16.80­ (.05) 4.20­ 4.15­ —­ —­ —­ e —­ 20.95­ 24.70­ 5,703­ 2.00­ (.26) 98­ June 30, 2012­ 18.39­ (.22) (1.37) —­ —­ — ­ e —­ e,f 16.80­ 4,955­ 2.06­ (1.32) 141­ Class M­ June 30, 2016­ $30.20­ (.06) d (4.70) —­ —­ —­ —­ $25.44­ $1,169­ 1.72­ g (.24) d,g 66­ June 30, 2015­ 27.34­ (.22) 3.08­ 2.86­ —­ —­ —­ —­ 30.20­ 10.46­ 1,482­ 1.71­ (.80) 91­ June 30, 2014­ 21.67­ (.27) 5.94­ 5.67­ —­ —­ —­ —­ 27.34­ 26.17­ 1,401­ 1.74­ (1.05) 57­ June 30, 2013­ 17.33­ — ­ e 4.34­ 4.34­ —­ —­ —­ e —­ 21.67­ 25.04­ 1,024­ 1.75­ .02­ 98­ June 30, 2012­ 18.93­ (.18) (1.42) —­ —­ —­ e —­ e,f 17.33­ 1,058­ 1.81­ (1.06) 141­ Class R­ June 30, 2016­ $31.44­ (.01) d (4.88) —­ —­ —­ —­ $26.55­ $7,446­ 1.47 ­ g (.02) d,g 66­ June 30, 2015­ 28.40­ (.16) 3.20­ 3.04­ —­ —­ —­ —­ 31.44­ 10.70­ 10,710­ 1.46­ (.55) 91­ June 30, 2014­ 22.45­ (.22) 6.17­ 5.95­ —­ —­ —­ —­ 28.40­ 26.50­ 10,707­ 1.49­ (.81) 57­ June 30, 2013­ 17.95­ .05­ 4.49­ 4.54­ (.04) —­ e —­ 22.45­ 25.32­ 9,279­ 1.50­ .24­ 98­ June 30, 2012­ 19.55­ (.14) (1.46) —­ —­ — ­ e —­ e,f 17.95­ 7,916­ 1.56­ (.82) 141­ Class R6­ June 30, 2016­ $33.28­ .24­ d,j (5.23) —­ —­ —­ —­ $28.29­ $6,781­ .81­ g .82­ d,g,j 66­ June 30, 2015† 32.96­ (.01) .33­ .32­ —­ —­ —­ —­ 33.28­ * 10­ —* i —* i 91­ Class Y­ June 30, 2016­ $33.29­ .13­ d,j (5.17) —­ —­ —­ —­ $28.25­ $8,359­ .97 ­ g .44­ d, g,j 66­ June 30, 2015­ 29.91­ (.02) 3.40­ 3.38­ —­ —­ —­ —­ 33.29­ 11.30­ 17,112­ .96­ (.06) 91­ June 30, 2014­ 23.53­ (.09) 6.47­ 6.38­ —­ —­ —­ —­ 29.91­ 27.11­ 13,433­ .99­ (.30) 57­ June 30, 2013­ 18.81­ .16­ 4.69­ 4.85­ (.13) —­ e —­ 23.53­ 25.95­ 10,013­ 1.00­ .74­ 98­ June 30, 2012­ 20.39­ (.06) (1.52) —­ —­ —­ e — ­ e,f 18.81­ 7,733­ 1.06­ (.32) 141­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Small Cap Growth Fund Small Cap Growth Fund 37 Financial highlights (Continued) * Not annualized. † For the period June 29, 2015 (commencement of operations) to June 30, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.10 0.37% Class B 0.10 0.38 Class C 0.09 0.35 Class M 0.10 0.37 Class R 0.10 0.35 Class R6 0.12 0.43 Class Y 0.10 0.34 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). h Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. i Amount represents less than 0.01% of average net assets. j The net investment income ratio and per share amount shown for the period ending may not correspond with expected class specific differences for the period due to the timing of subscriptions into the class or redemptions out of the class. The accompanying notes are an integral part of these financial statements. 38 Small Cap Growth Fund Notes to financial statements 6/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2015 through June 30, 2016. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in companies of a size similar to those in the Russell 2000 Growth Index. This policy may be changed only after 60 days’ notice to shareholders. As of August 31, 2015, the index was composed of companies having market capitalizations of between $5.43 million and $16.98 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect Small Cap Growth Fund 39 to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 40 Small Cap Growth Fund determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $18,919,737 and the value of securities loaned amounted to $18,688,880. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Small Cap Growth Fund 41 At June 30, 2016, the fund had a capital loss carryover of $32,251,414 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $662,403 $— $662,403 * 31,589,011 N/A 31,589,011 June 30, 2018 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $154,290 recognized during the period between November 1, 2015 and June 30, 2016 to its fiscal year ending June 30, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $85,642 to decrease undistributed net investment income, $771 to decrease paid-in capital and $86,413 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $21,124,897 Unrealized depreciation (13,301,885) Net unrealized appreciation 7,823,012 Undistributed ordinary income 49,242 Capital loss carryforward (32,251,414) Post-October capital loss deferral (154,290) Cost for federal income tax purposes $149,061,720 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. 42 Small Cap Growth Fund In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.622% of the fund’s average net assets before a decrease of $44,214 (0.030% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through October 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $1,865. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. R6 shares paid a monthly fee based on the average net assets of class R6 shares at an annual rate Small Cap Growth Fund 43 of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $236,502 ClassR 16,868 ClassB 3,969 ClassR6 3,081 ClassC 19,071 ClassY 20,249 ClassM 2,584 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $264 under the expense offset arrangements and by $12,940 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $104, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $283,843 ClassM 9,308 ClassB 19,002 ClassR 40,578 ClassC 91,678 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $30,165 and $225 from the sale of classA and classM shares, respectively, and received $1,022 and $1,264 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. 44 Small Cap Growth Fund Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $99,113,660 $103,167,633 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/16 Year ended 6/30/15 ClassA Shares Amount Shares Amount Shares sold 578,655 $16,652,095 496,591 $14,890,081 Shares issued in connection with reinvestment of distributions — 578,655 16,652,095 496,591 14,890,081 Shares repurchased (776,474) (21,736,790) (737,447) (21,601,621) Net decrease Year ended 6/30/16 Year ended 6/30/15 ClassB Shares Amount Shares Amount Shares sold 25,051 $640,311 19,148 $523,084 Shares issued in connection with reinvestment of distributions — 25,051 640,311 19,148 523,084 Shares repurchased (8,472) (210,443) (13,310) (351,477) Net increase Year ended 6/30/16 Year ended 6/30/15 ClassC Shares Amount Shares Amount Shares sold 155,491 $4,105,324 102,601 $2,930,126 Shares issued in connection with reinvestment of distributions — 155,491 4,105,324 102,601 2,930,126 Shares repurchased (160,683) (4,099,129) (55,297) (1,472,112) Net increase (decrease) Small Cap Growth Fund45 Year ended 6/30/16 Year ended 6/30/15 ClassM Shares Amount Shares Amount Shares sold 7,384 $197,664 7,639 $222,915 Shares issued in connection with reinvestment of distributions — 7,384 197,664 7,639 222,915 Shares repurchased (10,520) (287,484) (9,788) (274,611) Net decrease Year ended 6/30/16 Year ended 6/30/15 ClassR Shares Amount Shares Amount Shares sold 47,799 $1,333,112 67,495 $1,961,722 Shares issued in connection with reinvestment of distributions — 47,799 1,333,112 67,495 1,961,722 Shares repurchased (107,993) (3,100,374) (103,940) (3,056,403) Net decrease For the period 6/29/15 (commencement of operations) Year ended 6/30/16 to 6/30/15 ClassR6 Shares Amount Shares Amount Shares sold 263,533 $8,516,471 303 $10,000 Shares issued in connection with reinvestment of distributions — 263,533 8,516,471 303 10,000 Shares repurchased (24,141) (689,158) — — Net increase Year ended 6/30/16 Year ended 6/30/15 ClassY Shares Amount Shares Amount Shares sold 218,610 $6,589,000 187,890 $5,946,764 Shares issued in connection with reinvestment of distributions — 218,610 6,589,000 187,890 5,946,764 Shares repurchased (436,768) (13,389,627) (122,913) (3,726,295) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned 303 classR6 shares of the fund (0.13% of classR6 shares outstanding), valued at $8,572. 46 Small Cap Growth Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $5,009,477 $46,969,783 $48,983,015 $4,481 $2,996,245 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Small Cap Growth Fund 47 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 48 Small Cap Growth Fund About the Trustees Independent Trustees Small Cap Growth Fund 49 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 50 Small Cap Growth Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Small Cap Growth Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Advisor Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2016	$52,073	$—	$7,278	$— June 30, 2015	$55,479	$—	$7,121	$— For the fiscal years ended June 30, 2016 and June 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $637,714 and $608,266 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
